[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Plaintiff's motion for extension of time is denied.
This Complex Litigation case has a firm trial date for February 5, 2002 with jury selection commencing on January 7, 2002. Trial is anticipated to take up to three weeks, and the court has allocated that time for evidence this coming February. CT Page 9696
The court further notes that no request for adjudication was filed for the March 14, 2001 motion for extension until July 9, 2001. The motion requested a 3 month extension of the March 15 deadline for completion of fact depositions. Thus, with respect to depositions the extension has already been provided, de facto, if not, de jure.
As to an extension of time for expert witness disclosure by plaintiff that deadline expired on January 12, 2001, two months prior to the motion for extension of time.
If plaintiff needs time to depose an expert witness disclosed by defendant, a specific motion to that effect may well be made, but the jury selection and trial dates will not be changed, as was made clear to all counsel in June of 2000, 18 months prior to the scheduled start of jury selection.
If plaintiff wishes to disclose an additional expert now, a motion to that effect may also be made, with specificity as to the expert contemplated, but, again, the court will not change the trial date, absent good cause. The court recognizes that plaintiff's counsel has started a new firm, and is willing to consider specific requests to assist counsel.
Koletsky, J.